Citation Nr: 1829014	
Decision Date: 05/22/18    Archive Date: 06/05/18

DOCKET NO.  15-03 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for headaches.

2.  Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	W. Evan Anderson, Attorney


ATTORNEY FOR THE BOARD

C. Jones, Counsel





INTRODUCTION

The Veteran served on active duty from April 2007 to October 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2012 and May 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the delay, however additional development is required prior to adjudicating the claims on appeal.

In a Report of General Information dated in April 2016, it was noted that the Veteran informed the RO that he received ongoing treatment from the Mountain Home VA Medical Center (VAMC) from August 2015 to the present.  He requested that the records be obtained to support his claims.  However, the identified records have not been associated with the claims file.  Notably, the most recent records regarding VA treatment are dated in May 2013.  On remand, outstanding VA medical records are to be retrieved.  

Lastly, the Board observes that the Veteran asserts that a compensable rating is warranted for his service-connected headache disability.  The Veteran underwent a VA examination in June 2011.  At that time, he denied prostrating attacks.  Additionally, the Veteran was provided a traumatic brain injury VA examination in November 2011, which was also negative for a report of prostrating headaches.  However, in private treatment records dated in April 2016, the appellant presented with complaints of migraine headaches.  He indicated that it was the worst headache that he had ever experienced.  Such representation suggests that his service-connected headache disability may have increased in severity.  In light of the evidence indicating that the Veteran's headaches may have increased in character and/or severity, the Board finds that he should be afforded a new VA examination to obtain contemporaneous, pertinent information to assess the current nature and severity of his service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake the necessary efforts to obtain any outstanding VA medical records pertinent to the Veteran's claims, to specifically include medical records from the Mountain Home VAMC from July 2015 to the present.

2.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected headache disability.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review.

The examiner should provide a detailed account of all manifestations of the service-connected headaches found to be present.  The examiner should then render an opinion regarding the frequency of the Veteran's headaches, and how often these headaches could be described as "prostrating."

3.  After the development requested has been completed, and after conducting any additional development deemed necessary, the AOJ should readjudicate the claims, considering all the evidence of record.  If the benefits sought remain denied, the AOJ must provide the appellant and his attorney with a supplemental statement of the case and afford an appropriate period of time for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




